Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 1 of 11 Page ID #311




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS (A.K.A                  )
CHRISTIAN NOEL IGLESIAS),                         )
                                                  )
               Plaintiff,                         )
                                                  )
vs.                                               )   Civil No. 19-cv-00415-JPG
                                                  )
IAN CONNORS AND DIRECTOR OF THE                   )
FEDERAL BUREAU OF PRISONS,                        )
                                                  )
               Defendants.                        )

             MOTION OF DEFENDANT DR. KATHLEEN HAWK SAWYER
                 IN HER OFFICIAL CAPACITY TO DISMISS, AND
              ALTERNATIVELY, TO ENTER SUMMARY JUDGMENT

       The defendant, Dr. Kathleen Hawk Sawyer, in her official capacity as the Director of the

Federal Bureau of Prisons, by her attorneys, Steven D. Weinhoeft, United States Attorney for the

Southern District of Illinois, and Laura J. Jones, Assistant United States Attorney, moves this Court

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss Count 5 of the

complaint, and alternatively, to enter a summary judgment in her favor and against plaintiff

pursuant to Rule 56 and states as follows:

I.     INTRODUCTION

       Plaintiff is an inmate currently incarcerated at the United States Penitentiary in Marion,

Illinois (USP-Marion). On July 28, 2005, plaintiff was sentenced in the U.S. District Court for the

Southern District of Florida, case no. 04-20872-CR, to a term of 240 months for violation of 18

U.S.C. § 2332A(b) (threatened use of a weapon of mass destruction). Currently, her projected

release date is April 26, 2023, via good time release. See Inmate Public Information (Exhibit A).

Dr. Kathleen Hawk Sawyer was added as a defendant in her official capacity as the current Director

of the Federal Bureau of Prisons (BOP). (Doc. 14, p. 9).
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 2 of 11 Page ID #312




           On July 25, 2019, the Court reorganized the allegations of the complaint and conducted its

threshold review pursuant to 28 U.S.C. § 1915A. (Doc. 14). The Court allowed plaintiff to proceed

on the following two counts (id. at 3):

       •   Count 1: Eighth Amendment claim for deliberate indifference to a serious medical

           condition against defendant Ian Connors; and

       •   Count 5: Rehabilitation Act claim for failure to accommodate a serious disability against

           the Director of the BOP in her official capacity.

           This motion is filed on behalf of the Director in her official capacity with regard to the

allegations in Count 5.

II.        PLAINTIFF’S REHABILITATION ACT CLAIM (COUNT 5)

           Plaintiff claims she has been deprived of a necessary accommodation for her disability in

violation of the Rehabilitation Act, 29 U.S.C. § 794 et seq. She alleges that she is a transgender

inmate, anatomically male but identifying as female. (Doc. 1. at 2, 7). She has been diagnosed with

gender dysphoria and has been receiving hormone replacement therapy since 2015. (Id. at 7, 48).

She is being held at USP-Marion, a male-only facility, and claims she is required to “liv[e]

outwardly as a male.” (Id. at 8-9).

III.       SUMMARY OF ANALYSIS

           In her complaint, plaintiff alleges she completed the BOP administrative remedy process

and attaches part of her BOP administrative remedy requests and responses. (See Doc. 1, p. 27

Exs. 5-9, 12-13; see also Doc. 19, p. 2). Assuming, arguendo, that plaintiff completed the BOP

administrative remedy process and that the Rehabilitation Act applies, plaintiff did not exhaust her

required administrative remedies because she did not complete the Department of Justice (“DOJ”)

administrative process for Rehabilitation Act claims.


                                                    2
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 3 of 11 Page ID #313




       DOJ has specifically established an administrative process for the assertion and

investigation of complaints regarding alleged violations of the Rehabilitation Act in correctional

facilities, in addition to the BOP administrative remedy process. See 28 C.F.R. § 39.170. Plaintiff

cannot prevail on her Rehabilitation Act claim because she failed to file a timely complaint with

the DOJ and pursue the administrative remedies applicable to the Rehabilitation Act.

IV.    BOP’S ADMINISTRATIVE REMEDY PROCESS

       The BOP has an administrative remedy process. See 28 C.F.R. § 542.10 et seq. This

administrative remedy process is a method by which an inmate may seek formal review of a

complaint related to any aspect of her imprisonment. 28 C.F.R. § 542.10. Initially, an inmate must

attempt to informally resolve the complaint with staff. 28 C.F.R. § 542.13(a). If informal attempts

are unsuccessful, the inmate must submit a Request for Administrative Remedy to the warden. 28

C.F.R. § 542.14(a). Ordinarily, the written complaint must be filed within twenty calendar days

following the date the incident occurred. Id. However, the BOP may allow an extension of time if

the inmate demonstrates a valid reason for the delay, such as an extended period spent in transit,

if the inmate was physically incapable of preparing the complaint, or if members of the prison staff

caused delays. Id. at § 542.14(b).

       If dissatisfied with the warden’s response, the inmate may then file an appeal on the

appropriate form (BP-10) to the Regional Director within 20 calendar days from the date of the

warden’s response unless an extension is granted. Id. § 542.15(a). If dissatisfied with the Regional

Director’s response, the inmate may appeal to the General Counsel within 30 days, although the

time limit may be extended if the inmate demonstrates a valid reason for the delay. Id. If an inmate

reasonably believes the issue is sensitive and the inmate’s well-being would be in danger if the

request was filed at the institution level, the inmate may file a sensitive request with the Regional



                                                 3
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 4 of 11 Page ID #314




Director. 28 C.F.R. § 542.14(d)(1). The Regional Director must determine if the complaint

qualifies as sensitive. Id. If the request is not sensitive, the inmate will be advised and may submit

a request at the institution level for the warden to review. Id. The appeal to the General Counsel is

the final administrative appeal provided by the BOP. Id. § 542.15(a).

V.     REHABILITATION ACT ADMINISTRATIVE REMEDY PROCESS

       Section 504(a) of the Rehabilitation Act provides that no disabled individual “shall, solely

by reason of her or his disability, be excluded from the participation in, be denied the benefits of,

or be subjected to discrimination under any program or activity receiving Federal financial

assistance or under any program or activity conducted by any Executive agency. . . .” 29 U.S.C. §

794(a). Section 504(a) further states that each federal agency “shall promulgate such regulations

as may be necessary to carry out the amendments to this section.” Id.

       The DOJ has specifically established an administrative process for the assertion and

investigation of complaints regarding alleged violations of the Rehabilitation Act in correctional

facilities that are in addition to the BOP administrative remedy process. See 28 C.F.R. § 39.170.

The DOJ, which includes the BOP, promulgated extensive compliance procedures for any

allegations of disability or accessibility discrimination under Section 504, which include complaint

investigation, conciliation, and appeal, with a hearing before an administrative law judge. 28

C.F.R. § 39.170. The complaints are processed by the Director of the Equal Employment

Opportunity Office at the DOJ. 28 C.F.R. § 39.170(d)(4).

       Before filing a complaint with the DOJ pursuant to § 39.170, a federal inmate must first

exhaust the BOP administrative remedy process as set forth in 28 C.F.R. § 542.10 et seq. See 28

C.F.R. § 39.170(d)(1)(ii).




                                                  4
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 5 of 11 Page ID #315




         As explained in BOP policy:

             Inmates may use the procedures of the Program Statement Administrative
             Remedy Program concerning any issues relating to this policy. After
             receiving a response to a BP-11, inmates alleging violations of the
             Rehabilitation Act must also use additional procedures required by the
             Department of Justice (DOJ) in order to exhaust available administrative
             remedies on these issues. The DOJ procedures are found at 28 C.F.R. §
             39.170.

Program Statement 5200.05, Management of Inmates with Disabilities (Oct. 27, 2017), at p. 10; 1

28 C.F.R. § 39.170(d)(1)(ii) (“Before filing a complaint under this section, an inmate of a Federal

penal institution must exhaust the Bureau of Prisons Administrative Remedy Procedure as set forth

in 28 CFR part 542.”).

         “Complaints shall be filed within 180 days of the alleged act of discrimination, except that

complaints by inmates of Federal penal institutions shall be filed within 180 days of the final

administrative decision of the Bureau of Prisons under 28 CFR part 542.” 28 C.F.R. § 39.170(d)(3).

“Within 180 days of the receipt of a complete complaint, the Responsible Official shall complete

the investigation of the complaint, attempt informal resolution, and, if no informal resolution is

achieved, issue a letter of findings.” 28 C.F.R. § 39.170(g)(1). If a finding identifies a violation,

the DOJ must set forth the remedial action required, a description of each violation, a notice of the

right to appeal, and a notice of the right to request a hearing. 28 C.F.R. § 39.170(h). Notice of

appeal to the Complaint Adjudication Officer, with or without a request for hearing, shall be filed

with the Responsible Official within 30 days. 28 C.F.R. § 39.170(i)(1).

         Upon a timely request for a hearing, the Responsible Official shall appoint an

administrative law judge to conduct the hearing, who shall issue a notice to all parties specifying

the date, time, and place of the scheduled hearing. 28 C.F.R. § 39.170(k)(1). The hearing, decision,


1
    Available at https://www.bop.gov/policy/progstat/5200_005.pdf

                                                  5
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 6 of 11 Page ID #316




and any administrative review thereof shall be conducted in conformity with 5 U.S.C. § 554-557

(§§ 5-8 of the Administrative Procedure Act). 28 C.F.R. § 39.170(k)(3). The administrative law

judge has the authority to take all actions necessary to adjudicate the hearing, including taking any

action permitted under the Administrative Procedure Act, holding settlement conferences, or

requiring the respondent to pay certain fees related to the hearing. 28 C.F.R. § 39.170(k)(3)-(7).

VI.    EXHAUSTION OF DOJ’S PROCEDURES IS REQUIRED

       The Supreme Court “has acknowledged the general rule that parties exhaust prescribed

administrative remedies before seeking relief from the federal courts.” McCarthy v. Madigan, 503

U.S. 104, 144-45 (1992), superseded by statute as recognized by, Woodford v. Ngo, 548 U.S. 81,

84-85 (2006). In Jones v. Bock, 549 U.S. 199, 216 (2007), the Court ruled that “failure to exhaust

is an affirmative defense under the PLRA [Prison Litigation Reform Act], and that inmates are not

required to specially plead or demonstrate exhaustion in their complaints.”

       In passing the PLRA, Congress enacted a variety of reforms designed to filter out non-

meritorious claims. “Key among these was the requirement that inmates complaining about prison

conditions exhaust prison grievance remedies before initiating a lawsuit.” Jones, 549 U.S. at 204.

The PLRA’s exhaustion provision states:

           No action shall be brought with respect to prison conditions under section
           1983 of this title, or any other Federal law, by a prisoner confined in any
           jail, prison, or other correctional facility until such administrative remedies
           as are available are exhausted.

42 U.S.C. § 1997e(a). Moreover, exhaustion “is required for any suit challenging prison

conditions, not just for suits under § 1983.” Woodford, 548 U.S. at 85. “[P]risoners must exhaust

[available] grievance procedures before filing suit in federal court even [where] the . . . remedy

sought is not an available remedy in the administrative process.” See Porter v. Nussle, 534 U.S.

516, 524-25 (2002); Ross v. Blake, 136 S. Ct. 1850, 1856-57, 1862 (2016).

                                                 6
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 7 of 11 Page ID #317




       The policy justifications underlying the exhaustion doctrine apply with particular force

here. See, e.g. McCarthy, 503 U.S. at 145; Elgin v. Dep’t of the Treasury, 567 U.S. 1, 22-23 (2012).

Requiring administrative proceedings to take their course before judicial review “recognizes the

notion, grounded in deference to Congress’ delegation of authority to coordinate branches of

Government, that agencies, not the courts, ought to have primary responsibility for the programs

that Congress has charged them to administer.” McCarthy, 503 U.S. at 145. The administrative

process mandated by the PLRA allows BOP to “apply its special expertise” to make case-by-case

determinations about inmate complaints and, in so doing, to adequately assess the myriad factual

intricacies upon which those allegations turn. Id. Decisions related to inmate designation require

an especially delicate balance of safety and management concerns, which is the quintessential

“exercise of the [BOP’s] discretionary power.” Id.

       Exhaustion of a federal agency’s administrative process is required prior to filing a civil

action. McGuinness v. U.S. Postal Serv., 744 F.2d 1318, 1322 (7th Cir. 1984) (dismissing

Rehabilitation Act claim for failure to exhaust administrative remedies); 28 C.F.R. §

39.170(d)(1)(ii). Exhaustion of both the BOP and DOJ processes is required here. See Cardenas-

Uriarte v. United States, No. 14-cv-747-JPG-PMF, 2015 WL 5161316, at *4 (S.D. Ill. Sept. 1,

2015) (adopting Rep. & Rec.) ([p]laintiff's failure to exhaust the DOJ disability discrimination

complaint process . . . demonstrate[s] that [the] Rehabilitation Act claim must be dismissed); see

also Cooke v. U.S. Bureau of Prisons, 926 F. Supp. 2d 720, 734 (E.D.N.C. 2013) (dismissing

plaintiff’s Rehabilitation Act claim for failure to exhaust the DOJ’s administrative process);

Crowder v. True, No. 91 C 7427, 1993 WL 532455, at *5-6 (N.D. Ill. Dec. 21, 1993) (plaintiff

must exhaust administrative remedies for Rehabilitation Act claim), reconsideration granted in

part on other grounds, 845 F. Supp. 1250 (1994), aff’d on appeal on other grounds, 74 F.3d 812



                                                 7
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 8 of 11 Page ID #318




(7th Cir. 1996); Gambino v. Hershberger, No. TDC-17-1701, 2019 WL 1300856, at * 10 (D. Md.

Mar. 20, 2019) (all circuits ruling on the issue have held that the exhaustion requirement of the

PLRA applies to claims brought under the Rehabilitation Act); see also Elliot v. Wilson, No. 15

CV 1908, 2017 WL 1185213, at *14 (D. Minn. Jan. 17, 2017) (collecting cases). In summary, a

plaintiff who fails to exhaust her DOJ administrative remedies must suffer the consequences of

dismissal if she wants to pursue her claims under the Rehabilitation Act.

VII.   STANDARDS FOR MOTION TO DISMISS AND SUMMARY JUDGMENT

       In considering a motion to dismiss under Rule 12(b)(6), a Court accepts the allegations in

the complaint as true and draws all reasonable inferences in the plaintiff's favor. Ledford v.

Sullivan, 105 F.3d 354, 356 (7th Cir. 1997). A complaint should not be dismissed unless “it is clear

that no relief could be granted under any set of facts that could be proved consistent with the

allegations.” Id. (citations omitted). A plaintiff basically needs only to plead claims for relief. See

Doe v. Smith, 429 F.3d 706, 708 (7th Cir. 2005). “[F]actual details and legal arguments come

later.” Id. In considering a motion to dismiss for failure to state a claim, a district court may

consider any facts provided in the complaint including exhibits attached to the complaint. Fed. R.

Civ. P. 10(c); Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013); Geinosky v. City of Chicago,

675 F.3d 743, 745 n.1 (7th Cir. 2012).

       Where a motion relies on information outside the complaint, Rule 12(d) requires courts to

treat the motion as one for summary judgment pursuant to Rule 56. Under Rule 56, the Court

should grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and that the movant is entitled to judgment as a matter of law. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the motion, the Court views the facts in the light




                                                  8
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 9 of 11 Page ID #319




most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

VIII. PLAINTIFF FAILED TO EXHAUST HER ADMINISTRATIVE
      REMEDIES UNDER THE REHABILITATION ACT

       Plaintiff attached a number of administrative remedy requests to her complaint, but did not

include any documentation regarding the DOJ Rehabilitation Act administrative remedy process.

Although plaintiff indicates in her complaint that she has exhausted her administrative remedies,

plaintiff’s complaint and exhibits fail to indicate that she has exhausted her claims under the

Rehabilitation Act, and the Court should dismiss her complaint on that basis pursuant to Rule

12(b)(6). See Doc. 1, p. 27 and Ex. 5-9, 12-13; see also Doc. 19, p. 2 (“Plaintiff has exhausted 2

different times her Administrative Remedies, which go on with no change.”)

       The declaration of Carolyn Vines Sapla, Acting EEO Officer/Supervisory Attorney for the

Program Review Division of the BOP, is attached as Exhibit B. Ms. Sapla confirms that plaintiff

has not started the DOJ administrative process and has thus failed to exhaust the DOJ

administrative process. Therefore, assuming the Rehabilitation Act encompasses gender dysphoria

claims, plaintiff failed to file a timely administrative complaint with the DOJ. See Capitol Leasing

Co. v. Fed. Deposit Ins. Corp., 999 F.2d 188, 191 (7th Cir. 1993) (the Court may look beyond the

jurisdictional allegations of the complaint when evaluating whether a complaint is properly before

it). Her failure to do so is fatal to her claim. See Cardenas-Uriarte v. United States, No. 14 CV

747, 2015 WL 5161316, at *4 (S.D. Ill. Sept. 1, 2015) (granting defendants summary judgment on

plaintiff prisoner’s Rehabilitation Act claim because the plaintiff failed to exhaust the DOJ’s

administrative process). Because plaintiff failed to exhaust her administrative remedies as reflected

in the declaration of Ms. Sapla, the Court should enter a summary judgment in favor of defendant

and against plaintiff on Count 5, which alleges purported violations of the Rehabilitation Act.

                                                 9
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 10 of 11 Page ID #320




IX.    CONCLUSION

       For these reasons, defendant, Dr. Kathleen Hawk Sawyer, in her official capacity as the

Director of the Federal Bureau of Prisons, requests that this Court dismiss Count 5 of the complaint

without prejudice, and alternatively, enter a summary judgment in her favor and against plaintiff.

                                                     DR. KATHLEEN HAWK SAWYER
                                                     DIRECTOR OF THE FEDERAL BUREAU
                                                     OF PRISONS

                                                     STEVEN D. WEINHOEFT
                                                     United States Attorney

                                                     s/ Laura J. Jones
                                                     LAURA J. JONES
                                                     Assistant United States Attorney
                                                     United States Attorney's Office
                                                     Nine Executive Drive
                                                     Fairview Heights, IL 62208-1344
                                                     Phone: (618) 628-3700
                                                     Fax: (618) 622-3810
                                                     E-mail: Laura.Jones@usdoj.gov




                                                10
Case 3:19-cv-00415-NJR Document 22 Filed 09/25/19 Page 11 of 11 Page ID #321




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS (A.K.A                )
CHRISTIAN NOEL IGLESIAS),                       )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )   Civil No. 19-cv-00415-JPG
                                                )
IAN CONNORS AND DIRECTOR OF THE                 )
FEDERAL BUREAU OF PRISONS,                      )
                                                )
               Defendants.                      )

                                CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system and I hereby certify that I mailed by United States Postal

Service, the document to the following non-registered participant:

ADDRESS:

Cristian Noel Iglesias
#17248-018
Marion – US Penitentiary
Inmate Mail/Parcels
P.O. Box 1000
Marion, IL 62959

                                                    s/ Laura J. Jones
                                                    LAURA J. JONES
                                                    Assistant United States Attorney
                                                    United States Attorney's Office
                                                    Nine Executive Drive
                                                    Fairview Heights, IL 62208-1344
                                                    Phone: (618) 628-3700
                                                    Fax: (618) 622-3810
                                                    E-mail: Laura.Jones@usdoj.gov




                                               11
